Exhibit 10.38

LOGO [g34144ex10_3839.jpg]

John Butler

EVP, Human Resources

LOGO [g34144confidential.jpg]

November 24, 2008

 

TO: Mr. Edward L. Sutter

 

  RE: EMPLOYMENT OFFER

Dear Ed,

We are pleased to confirm our offer for the position of Executive Vice
President, Supply Chain Management, for Pinnacle Foods Group LLC (“Pinnacle”),
Mountain Lakes, NJ, at a bi-weekly salary of $13,461.53 (which equates to an
annual salary of $350,000.00). You will report directly to Jeff Ansell, Chief
Executive Officer. In addition to your base salary, you will be eligible for
participation in our Management Incentive Program, which is designed to provide
incentive compensation to employees who make a substantial contribution to the
success of the Company. Your bonus target is 75% of your base salary. Your bonus
payment is contingent on company performance and the achievement of personal
performance targets recommended by Jeff, and approved by the Pinnacle
Compensation Committee.

You will receive Profits Interests of 450 Units in the Pinnacle
senior management equity plan and you will be subject to all of the terms and
conditions thereof.

It is expected that you will relocate to New Jersey by the end of the calendar
year 2011. Your eligibility for relocation benefits will be extended through
that time period. Prior to relocation, the company will provide round trip
airfare from Atlanta on a weekly basis. This travel must be booked sufficiently
in advance to ensure lower fare.

In addition, the company will provide local hotel accommodations for up to three
months from your date of hire to assist you in your transition.

ONE  OLD  BLOOMFIELD  AVENUE,  MOUNTAIN  LAKES,  NEW  JERSEY  07046

Phone: 973-541-8647 • Fax: 973-541-6693



--------------------------------------------------------------------------------

Sutter

Page 2

 

Should your position be eliminated or you are terminated for anything other than
cause, you would be guaranteed nine (9) months of base salary to be paid in
accordance with our severance policy. In addition, if you have not obtained
employment at the end of nine months, these severance benefits may be extended
for up to an additional three (3) months or until you gain new employment
whichever comes first.

You will be expected to execute a Confidentiality and Non-Disclosure Agreement
with Pinnacle Foods Group LLC. It is my understanding, and you have confirmed,
that you have signed a Confidentiality Agreement, Non-Disclosure Agreement
and/or Non-Compete Agreement with your previous employer a copy of which you
will provide for Pinnacle’s review. You confirm that you are under no other
obligations, including the above referenced Confidentiality Agreement,
Non-Disclosure Agreement and/or Non-Compete Agreement or agreements with any
other employer that would interfere with your employment with us and the job
responsibilities as discussed to date. Further, you are not prohibited or
restricted from accepting employment with Pinnacle as offered in this letter.
Pinnacle also confirms that we do not want you to share any of the confidential
information as part of your Pinnacle job responsibilities.

Additionally, you have confirmed to me that you are not in possession of any
confidential, proprietary and/or trade secret information obtained from your
current, or any former, employer, which you intend to utilize in furtherance of
our business. Further you understand that you are specifically advised by
Pinnacle against possessing or using any such confidential, proprietary and/or
trade secret information. Should you have any questions regarding this matter,
please contact me immediately.

Enclosed with this letter is information about Pinnacle’s Benefit Plan which
includes: Medical Plan, Prescription Drug Plan, Dental Plan, Short-Term
Disability Plan, Basic Life Insurance Plan and Business Travel Insurance Plan,
along with a 401(k) Savings Program. You are eligible for four weeks of annual
vacation. Our vacation year starts on January 1 and your 2008 vacation will be
prorated based on your starting date of employment.

 

ONE  OLD  BLOOMFIELD  AVENUE,  MOUNTAIN  LAKES,  NEW  JERSEY  07046

Phone: 973-541-8647 • Fax: 973-541-6693



--------------------------------------------------------------------------------

Sutter

Page 3

 

Your employment is contingent upon successful completion of our employment
process, including but not limited to: verification of your employment and
education, reference checks, a pre-employment drug screening test and medical
examination and/or inquiry. Please contact Mary Lou Kehoe, Director, Human
Resources at 856-969-7318 to initiate the pre-employment process. If you have
any questions regarding our offer, please don’t hesitate to contact me in our
offices at 973-541-8647.

Please sign and return this letter to me. The mailing address is: 1 Old
Bloomfield Avenue, Mountain Lakes, NJ 07046. We anticipate you starting with us
not later than December 8, 2008.

We are looking forward to what we believe would be a mutually successful and
beneficial relationship.

 

         Regards,             John Butler     ACCEPTED:            

 

     

 

    Mr. Edward L. Sutter     Date  

cc:    file

 

ONE  OLD  BLOOMFIELD  AVENUE,  MOUNTAIN  LAKES,  NEW  JERSEY  07046

Phone: 973-541-8647 • Fax: 973-541-6693